
	
		I
		112th CONGRESS
		1st Session
		H. R. 1375
		IN THE HOUSE OF REPRESENTATIVES
		
			April 5, 2011
			Mr. Pallone (for
			 himself, Mr. Reichert,
			 Mr. Yarmuth,
			 Mr. Kissell,
			 Mr. Berman,
			 Mr. Blumenauer,
			 Ms. Castor of Florida,
			 Mr. Olver,
			 Mr. Murphy of Connecticut,
			 Mr. Stark,
			 Mr. Grijalva,
			 Mr. Connolly of Virginia,
			 Mr. Frank of Massachusetts,
			 Ms. DeLauro,
			 Mr. Levin,
			 Ms. Lee of California,
			 Ms. Speier,
			 Mr. Tonko,
			 Mr. Shuler,
			 Mr. Lynch,
			 Ms. Slaughter,
			 Mr. Polis,
			 Mr. George Miller of California,
			 Mr. Kucinich,
			 Mr. Schiff,
			 Mr. Rothman of New Jersey,
			 Mr. Langevin,
			 Mr. Smith of Washington,
			 Mr. Cooper,
			 Mrs. Napolitano,
			 Ms. Velázquez,
			 Mr. Johnson of Georgia,
			 Mr. Honda,
			 Mr. McGovern,
			 Mr. Moran,
			 Mr. Sarbanes,
			 Ms. Woolsey,
			 Mr. McNerney,
			 Mr. Ackerman,
			 Ms. Tsongas,
			 Ms. Schwartz,
			 Mr. Hinchey,
			 Mr. Van Hollen,
			 Mr. Filner,
			 Mr. Holt, Mrs. Lowey, Ms.
			 Richardson, Mr. Quigley,
			 Mr. Hastings of Florida,
			 Mr. Michaud,
			 Mr. Kildee,
			 Ms. Pingree of Maine,
			 Mr. Ellison,
			 Mr. Crowley, and
			 Mr. Chandler) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  clarify that fill material cannot be comprised of waste.
	
	
		1.Short TitleThis Act may be cited as the
			 Clean Water Protection Act.
		2.Definition of
			 Fill MaterialSection 502 of
			 the Federal Water Pollution Control Act (33 U.S.C. 1362) is amended by adding
			 at the end the following:
			
				(26)Fill
				materialThe term fill
				material means any pollutant which replaces portions of the waters of
				the United States with dry land or which changes the bottom elevation of a
				water body for any purpose. The term does not include any pollutant discharged
				into the water primarily to dispose of
				waste.
				.
		
